Dismissed; Opinion Filed October 9, 2015.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-01095-CV

                SOUTHERN MECHANICAL PLUMBING, INC., Appellant

                                                V.

  GCC MCCARTHY JOINT VENTURE IV, MCCARTHY BUILDING COMPANIES,
    INC., GCC ENTERPRISES, INC., AND WASHINGTON INTERNATIONAL
                   INSURANCE COMPANY, Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-02769

                             MEMORANDUM OPINION
                           Before Justices Lang, Evans, and Whitehill
                                   Opinion by Justice Evans

       Stating it does not wish to proceed with the appeal because the underlying dispute has

been resolved, appellant has filed a motion to dismiss. See TEX. R. APP. P. 42.1(a)(1). We grant

the motion and dismiss the appeal. See id., 43.2(f).




                                                     /David W. Evans/
151095F.P05                                          DAVID EVANS
                                                     JUSTICE
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

SOUTHERN MECHANICAL PLUMBING,                      On Appeal from the 68th Judicial District
INC., Appellant                                    Court, Dallas County, Texas
                                                   Trial Court Cause No. DC-13-02769.
No. 05-15-01095-CV         V.                      Opinion delivered by Justice Evans. Justices
                                                   Lang and Whitehill participating.
GCC MCCARTHY JOINT VENTURE IV,
MCCARTHY BUILDING COMPANIES,
INC., GCC ENTERPRISES, INC., AND
WASHINGTON INTERNATIONAL
INSURANCE COMPANY, Appellees

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellees GCC McCarthy Joint Venture IV, McCarthy Building
Companies, Inc., GCC Enterprises, Inc., and Washington International Insurance Company
recover their costs, if any, of this appeal from appellant Southern Mechanical Plumbing, Inc.


Judgment entered this 9th day of October, 2015.




                                             –2–